The transcript in this case shows to have been applied for, received and forwarded by appellant's attorney. The transcript can only be forwarded to this Court by the Clerk of the Court below, under the terms of Art. 843, C. C. P. (1925). Under frequent decisions of this Court we cannot consider the transcript. Pilot v. State, 38 Tex.Crim. Rep.; Lowery v. State, 92 Tex.Crim. Rep., and authorities there collated.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.